Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 1 of 12 PageID 76




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

   ALVIN LUNDY, on behalf of himself  )
   and on behalf of all others        )
   similarly situated,                )
                                      )
              Plaintiff,              )                   Case No. 8:19-cv-02202-WFJ-CPT
                                      )
   v.                                 )
                                      )
   PALL CORPORATION,                  )
                                      )
              Defendant.              )
   ___________________________________)

                            CASE MANAGEMENT REPORT

          The parties have agreed on the following dates and discovery plan

   pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 3.05(c):1

                Proposed Modified Standard Track Scheduling Order

                    DEADLINE OR EVENT                               AGREED DATE

    Mandatory Initial Disclosures (pursuant to Fed. R. Civ.
    P. 26(a)(1))                                                 December 6, 2019
    [Recommended: 30 days after CMR meeting]
    Plaintiff’s Motion for Conditional Certification of an
                                                                 April 12, 2020
    FLSA Collective Action Pursuant to 29 U.S.C. § 216(b)

          1
             As detailed in the Proposed Modified Standard Track Scheduling Order,
   this plan concerns the period of time ending with the Court’s entry of an Order on
   Plaintiff’s anticipated motion for conditional certification of an FLSA collective
   action and issuance of notice to putative collective action members. If the Court
   grants the motion, or otherwise permits the issuance of notice, the Parties will file
   a proposed Supplemental Scheduling Order within fourteen (14) days after the end
   of the period for notice recipients to join the action. If the Court does not permit the
   issuance of notice, the Parties will submit a proposed Supplemental Scheduling
   Order within fourteen (14) days of the Court’s entry of the Order.
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 2 of 12 PageID 77




   Motions to Add Parties or Amend Pleadings                   All remaining
   [Recommended: 1–2 months after CMR meeting]                 deadlines will be
   Disclosure of Expert Reports                                established following
   Plaintiff:                                                  the Court’s entry of an
                                                               Order on Plaintiff’s
   Defendant:
   [Recommended: 1–2 months before discovery                   anticipated motion for
   deadline]                                                   conditional
   Discovery Deadline                                          certification of a
   [Recommended: 6 months before trial; all discovery          collective action
   must be commenced in time to be completed before            pursuant to 29 U.S.C.
   this date]
                                                               § 216(b). If the Court
   Dispositive and Daubert Motions
                                                               denies the motion, or
   [Required: 5 or more months before the trial term
                                                               otherwise does not
   begins]
                                                               permit the issuance of
   Meeting In Person to Prepare Joint Final Pretrial
                                                               notice to putative
   Statement
                                                               collective action
   [Required: at least 10 days before Joint Final Pretrial
                                                               members, then the
   Statement deadline]
                                                               parties shall submit a
   Joint Final Pretrial Statement (including a single set of
   jointly-proposed jury instructions and verdict form, voir   proposed
   dire questions, witness lists, and exhibit lists with       Supplemental
   objections on approved form)                                Scheduling Order
   [Recommended: 4 weeks before trial term begins]
                                                               within fourteen (14)
   All Other Motions (including motions in limine and trial
   briefs)                                                     days of the Court’s
   [Required: 2 months before trial term begins]               Order. If the Court
                                                               grants the motion, or
   Trial Term
                                                               otherwise permits the
   [Local Rule 3.05(c)(2)(E) recommends within two
                                                               issuance of notice, the
   years on Track Two cases; trial term must be at least
   five months after the dispositive motion deadline;]         parties shall submit a
                                                               proposed




                                          -2-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 3 of 12 PageID 78




                                                             Supplemental
                                                             Scheduling Order
                                                             within fourteen (14)
                                                             days following the
                                                             period for recipients to
                                                             join the action


    Estimated Length of Trial [trial days]                   3-4 days
    Jury/Non-Jury                                            Jury
                                                             The parties agree to a
                                                             deadline for mediation
                                                             of May 30, 2020. The
    Mediation
    Deadline:                                                parties are still in the
    Mediator:                                                process of agreeing
    Address:
                                                             on a mediator, and
    Telephone:                                               will file an amended
    [Recommended: 2–3 months after CMR meeting or            report with mediator
    just after discovery deadline; mediation is mandatory]   information in the next
                                                             30 days.


    Parties Consent to Proceed Before a Magistrate
                                                             Yes___ No _X_
    Judge



                         I.      MEETING OF PARTIES IN PERSON

          Lead counsel and any unrepresented parties must meet in person and not

   by telephone absent an order permitting otherwise. The meeting shall take place

   in the Middle District of Florida unless counsel and any unrepresented parties

   agree on a different location. Counsel and any unrepresented parties hereby certify


                                             -3-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 4 of 12 PageID 79




   that a meeting was held on November 6, 2019 (date) at 10:00 a.m. EST (time) and

   was attended by:



   Brett C. Bartlett and Ariel D. Fenster                   Counsel for Defendant
                    Name                                            Counsel for/party
   Patrick Elliot                                           Counsel for Plaintiff
                    Name                                            Counsel for/party


                               II.    INITIAL DISCLOSURES

          Federal Rule of Civil Procedure 26 provides that these disclosures are

   mandatory in Track Two and Track Three cases except as stipulated by the parties

   or otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle

   District of Florida Local Rule 3.05 to the extent that Rule 3.05 opts out of the

   mandatory discovery requirements).

          The parties ___ have exchanged _X_ agree to exchange (check one)

   information described in Rule 26(a)(1)(A)–(D) by December 6, 2019 (date).

                             III.    ELECTRONIC DISCOVERY

          The parties have discussed issues relating to disclosure or discovery of

   electronically stored information (“ESI”), including Initial Disclosures, Section II

   above, and agree that (check one):

          ___ No party anticipates the disclosure or discovery of ESI in this case.

          ___ One or more of the parties anticipate the disclosure or discovery of ESI

   in this case.




                                            -4-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 5 of 12 PageID 80




         If disclosure or discovery of ESI is sought by any party from another party,

   then the following issues shall be discussed:


             1. The form or forms in which ESI should be produced.

             2. Nature and extent of the contemplated ESI disclosure and discovery,
                including specification of the topics for such discovery and the time
                period for which discovery will be sought.

             3. Whether the production of metadata is sought for any type of ESI,
                and if so, what types of metadata.

             4. The various sources of ESI within a party’s control that should be
                searched for ESI, and whether either party has relevant ESI that it
                contends is not reasonably accessible under Rule 26(b)(2)(B), and if
                so, the estimated burden or costs of retrieving and reviewing that
                information.

             5. The characteristics of the party’s information systems that may
                contain relevant ESI, including, where appropriate, the identity of
                individuals with special knowledge of a party’s computer systems.

             6. Any issues relating to preservation of discoverable ESI.

             7. Assertions of privilege or of protection as trial-preparation materials,
                including whether the parties can facilitate discovery by agreeing on
                procedures and, if appropriate, an order under the Federal Rules of
                Evidence Rule 502. If the parties agree that a protective order is
                needed, they shall file a separate motion for a protective order and
                attach a copy of the proposed order to the motion. The parties should
                attempt to agree on protocols that minimize the risk of waiver. Any
                proposed protective order shall comply with Local Rule 1.09 and
                Section IV.F below on Confidentiality Agreements.

         Please state if there are any areas of disagreement on these issues and, if

   so, summarize the parties’ positions on each:




                                           -5-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 6 of 12 PageID 81




         If there are disputed issues specified above, or elsewhere in this report,

   then (check one):


         ___ One or more of the parties request that a preliminary pre-trial
         conference under Rule 16 be scheduled to discuss these issues and
         explore possible resolutions. Although this will be a non-evidentiary hearing,
         if technical ESI issues are to be addressed, the parties are encouraged to
         have their information technology experts with them at the hearing.

                If a preliminary pre-trial conference is requested, a
                motion shall also be filed pursuant to Federal Rule
                of Civil Procedure 16(a).

         _X__ All parties agree that a hearing is not needed at this time because
         they expect to be able to promptly resolve these disputes without assistance
         of the Court.



                            IV.    AGREED DISCOVERY PLAN

         A.     Certificate of Interested Persons and Corporate Disclosure

         Statement

         This Court has previously ordered each party, governmental party,

   intervenor, non-party movant, and Rule 69 garnishee to file and serve a Certificate

   of Interested Persons and Corporate Disclosure Statement using a mandatory

   form. No party may seek discovery from any source before filing and serving a

   Certificate of Interested Persons and Corporate Disclosure Statement. A motion,

   memorandum, response, or other paper—including emergency motion—is subject

   to being denied or stricken unless the filing party has previously filed and served

   its Certificate of Interested Persons and Corporate Disclosure Statement. Any




                                          -6-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 7 of 12 PageID 82




   party who has not already filed and served the required certificate is required to do

   so immediately.

          Every party that has appeared in this action to date has filed and served a

   Certificate of Interested Persons and Corporate Disclosure Statement, which

   remains current:

          __X___ Yes

          _____ No       The Plaintiff has not filed a Certificate of Interested Persons

                         and Corporate Disclosure Statement. Amended Certificate

                         will be filed by _____________________ (party) on or before

                         _______________ (date).

          B.     Discovery Not Filed

          The parties shall not file discovery materials with the Clerk except as

   provided in Local Rule 3.03. The Court encourages the exchange of discovery

   requests via an electronic medium. See Local Rule 3.03(e).

          C.     Limits on Discovery

          Absent leave of Court, the parties may take no more than ten depositions

   per side (not per party). Fed. R. Civ. P. 30(a)(2)(A)(i); Fed. R. Civ. P. 31(a)(2)(A)(i);

   see also Local Rule 3.02. Absent leave of Court, the parties may serve no more

   than twenty-five interrogatories, including sub-parts. Fed. R. Civ. P. 33(a); see also

   Local Rule 3.03. Absent leave of Court or stipulation of the parties each deposition

   is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(1). The parties may

   agree by stipulation on other limits on discovery. Fed. R. Civ. P. 29. The Court will




                                             -7-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 8 of 12 PageID 83




   consider the parties’ agreed dates, deadlines, and other limits in entering the

   scheduling order. In addition to the deadlines in the above table, the parties have

   agreed to further limit discovery as follows:

               1. Depositions – N/A

               2. Interrogatories – N/A

               3. Document Requests – N/A

               4. Requests to Admit – N/A

               5. Supplementation of Discovery – N/A

          D.      Discovery Deadline

          Each party shall timely serve discovery requests so that the rules allow for

   a response prior to the discovery deadline. The Court may deny as untimely all

   motions to compel filed after the discovery deadline. In addition, the parties agree

   as follows: N/A

          E.      Disclosure of Expert Testimony

          On or before the dates set forth in the above table for the disclosure of

   expert reports, the parties agree to fully comply with Rule 26(a)(2) and 26(e).

   Expert testimony on direct examination at trial will be limited to the opinions, basis,

   reasons, data, and other information contained in the written expert report or

   encompassed by the expert summary disclosed pursuant to Rule 26. Failure to

   disclose such information may result in the exclusion of all or part of the testimony

   of the expert witness. The parties agree on the following additional matters

   pertaining to the disclosure of expert testimony: N/A




                                            -8-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 9 of 12 PageID 84




          F.     Confidentiality Agreements

          Whether documents filed in a case may be filed under seal is a separate

   issue from whether the parties may agree that produced documents are

   confidential. The Court is a public forum, and motions to file under seal are

   disfavored. The Court will permit the parties to file documents under seal only upon

   a finding of extraordinary circumstances and particularized need. See Brown v.

   Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American

   Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

   under seal must file a motion to file under seal requesting such Court action

   together with a memorandum of law in support. The motion, whether granted or

   denied, will remain in the public record.

          The parties may reach their own agreement regarding the designation of

   materials as “confidential.” There is no need for the Court to endorse the

   confidentiality agreement. The Court discourages unnecessary stipulated motions

   for a protective order. The Court will enforce appropriate stipulated and signed

   confidentiality agreements. See Local Rule 4.15. Each confidentiality agreement

   shall provide, or shall be deemed to provide, that “no party shall file a document

   under seal without first having obtained an order granting leave to file under seal

   on a showing of particularized need.” With respect to confidentiality agreements,

   the parties agree as follows:

          Defendant anticipates entry of an Agreed Protective Order in the near term

   to govern the production of confidential documents throughout the litigation.




                                           -9-
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 10 of 12 PageID 85




          G.     Other Matters Regarding Discovery

          The parties agree as follows: N/A

               V.     SETTLEMENT AND ALTERNATIVE DISPUTE RESOLUTION

          A.     Arbitration

          The Local Rules no longer designate cases for automatic arbitration, but the

   parties may elect arbitration in any case. Do the parties agree to arbitrate?

          _____ Yes

          _____ Yes—non-binding

          ___X__ No

          B.     Mediation

          Absent arbitration or a Court order to the contrary, the parties in every case

   must participate in Court-annexed mediation as detailed in Chapter Nine of the

   Local Rules. The parties have agreed on a mediator as set forth in the table above,

   and they have agreed to the date stated in the table above as the last date for

   mediation. A list of Court approved mediators is available from the Clerk and is

   posted on the Court’s web site at http://www.flmd.uscourts.gov. However, the

   parties may unanimously agree to use a mediator who is not on that list.

          C.     Settlement

          At any point during the pendency of this litigation, the parties may request

   a settlement conference before a United States Magistrate Judge by filing a motion

   with the Court. Settlement conferences may not be used as a substitute for

   mediation, and the parties must still designate a mediator and mediation deadline.




                                          - 10 -
 Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 11 of 12 PageID 86




            D.     Other Alternative Dispute Resolution

            The parties intend to pursue the following other method(s) of alternative

     dispute resolution:

            Signature      of   Counsel   (compliant   with   Local   Rule   1.05(d))   and

     Unrepresented Parties.




                                                        Respectfully submitted,

ALVIN LUNDY                                             PALL CORPORATION

By: /s/ Patrick K. Elliott
    Patrick K. Elliott                                  By: /s/ Alex S. Drummond
    Florida. Bar Number: 1000970                            Alex S. Drummond
    The Law Office Of Patrick K. Elliott, PLLC              adrummond@seyfarth.com
    100 S. Ashley Drive, Suite 600                          Florida Bar No. 38307
    Tampa, FL 33602                                         Brett C. Bartlett*
    Direct Dial: (813) 379-3090                             bbartlett@seyfarth.com
    Facsimile: (813) 433-5126                               Georgia Bar No. 040510
    elliottp@employmentandconsumerlaw.com                   Ariel D. Fenster*
    assistant@employmentandconsumerlaw.com                  afenster@seyfarth.com
   Counsel for Plaintiff                                    Georgia Bar No. 420858
                                                            Attorneys for Defendant
                                                            SEYFARTH SHAW LLP
                                                            1075 Peachtree Street, N.E.
                                                            Suite 2500
                                                            Atlanta, Georgia 30309-3958
                                                            Telephone: (404) 885-1500
                                                            Facsimile: (404) 892-7056

                                                              Counsel for Defendant
Date: November 14, 2019                                 *Pro hac vice motions forthcoming




                                              - 11 -
Case 8:19-cv-02202-WFJ-CPT Document 17 Filed 11/14/19 Page 12 of 12 PageID 87




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

   ALVIN LUNDY, on behalf of himself  )
   and on behalf of all others        )
   similarly situated,                )
                                      )
              Plaintiff,              )                 Case No. 8:19-cv-02202-WFJ-CPT
                                      )
   v.                                 )
                                      )
   PALL CORPORATION,                  )
                                      )
              Defendant.              )
   ___________________________________)

                               CERTIFICATE OF SERVICE

            I hereby certify that on November 14, 2019, I presented the foregoing CASE

   MANAGEMENT REPORT with the Clerk of the Court for filing and uploading to

   the CM/ECF system, which will send notification of such filing to the following at

   their e-mail addresses on file with the Court:


                                Patrick K. Elliott
                                The Law Office of Patrick K. Elliott, PLLC
                                100 S. Ashley Drive, Suite 600
                                Tampa, Florida 33602




                                             By: /s/ Alex S. Drummond
                                                 Counsel for Defendant




   60242973v.1
